FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAL BHATIA,                                      No. 11-16250

               Plaintiff - Appellant,            D.C. No. 4:09-cv-05581-SBA

  v.
                                                 MEMORANDUM *
OFFICE OF THE UNITED STATES
ATTORNEY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Federal prisoner Lal Bhatia appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Privacy Act, 5 U.S.C. § 552a, in

connection with his federal criminal indictment. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Rouse v U.S. Dep’t of State, 567 F.3d 408,

414 (9th Cir. 2009), and we affirm.

      The district court properly dismissed Bhatia’s claims under 5 U.S.C.

§§ 552(a)(d)(2) and (e)(5) because the records he sought to amend were exempt

from these Privacy Act requirements under Department of Justice (“DOJ”)

regulations. See 28 C.F.R. § 16.81(a), (d)(3), (8); see also Alexander v. United

States, 787 F.2d 1349, 1351-52 (9th Cir. 1986) (holding that plaintiff was “barred

from taking advantage of the civil remedies afforded by the Privacy Act” as a

result of DOJ regulations exempting arrest records maintained by Federal Bureau

of Investigation’s Identification Division Records System).

      The district court properly dismissed Bhatia’s claim under 5 U.S.C.

§ 552a(e)(6) because Bhatia failed to allege facts showing that the information

provided to the grand jury was not accurate. See Rose v. United States, 905 F.2d

1257, 1259 (9th Cir. 1990) (listing elements of Privacy Act claim).

      The district court did not abuse its discretion in denying Bhatia’s motion to

compel discovery or by staying discovery. See Laub v. U.S. Dep’t of Interior, 342

F.3d 1080, 1093 (9th Cir. 2003) (discovery rulings should only be disturbed on

clear showing of actual and substantial prejudice).




                                          2                                   11-16250
Bhatia’s pending motions are denied.

AFFIRMED.




                                 3     11-16250